            Case 2:20-cv-00160-JM Document 15 Filed 09/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

PAO HUE YENG XIONG,                                                                   PLAINTIFF
REG. #08898-089

v.                                   2:20CV00160-JM-JTK

C CHATTERS                                                                         DEFENDANT

                                            ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney.     There have been no objections. After a review of those

proposed findings and recommendations, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Complaint against Defendant is DISMISSED without prejudice, for

failure to state a claim upon which relief may be granted.

       2.      Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       3.      The Court certifies that an in forma pauperis appeal from an Order and

Judgment dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. §

1915(a)(3).

       An appropriate Judgment shall accompany this Order.

       IT IS SO ORDERED this 30th day of September, 2020.



                                             _________________________________
                                             JAMES M. MOODY, JR.
                                             UNITED STATES DISTRICT JUDGE

                                                1
